UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-36395 Cerulean Pharma Inc. (Exact name of registrant as specified in its charter) Delaware 20-4139823 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Gatehouse Drive
